Citation Nr: 1133675	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for gastrectomy with vagotomy, irritable bowel syndrome, and anemia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted additional material, including a copy of April 2011 correspondence from Dr. J.L.T., one of his private physicians, and waived initial RO consideration of this evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

Prior to the hearing, but subsequent to the final supplemental statement of the case (SSOC) issued in April 2009, the Veteran submitted additional material, including private medical evidence dated in August 2009 and August 2010, without waiving initial RO consideration of this new evidence.  As this new material does not contain evidence directly relevant to the regulatory criteria for adjudicating the Veteran's increased rating claim or is duplicative of evidence already included in the record, the Board accepts this additional evidence too for inclusion in the record.  See 38 C.F.R. § 20.1304(c) (2010).

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (the Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran stated in his claim for increase and during his May 2011 Board hearing that he was unable to work as a result of the residuals of his service-connected gastrectomy disability.  He has also presented correspondence from a private doctor to this effect.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claim.

The issues of urinary frequency and fibromyalgia or muscle wasting, both as secondary to the Veteran's service-connected gastrectomy, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran, if further action is required on his part.


FINDINGS OF FACT

1.  The 60 percent disability rating currently in effect for gastrectomy with vagotomy, irritable bowel syndrome, and anemia is the maximum schedular rating for post-gastrectomy syndromes; there is no marginal ulcer or colitis and the Veteran is not malnourished or totally incapacitated.

2.  The evidence of record shows occasional involuntary bowel movements associated with the Veteran's service-connected gastrectomy necessitating the wearing of a pad, but no extensive fecal leakage or complete loss of sphincter control.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for gastrectomy with vagotomy, irritable bowel syndrome, and anemia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7308-7305 (2010).

2.  The criteria for a separate rating of 30 percent, but no higher, for fecal leakage associated with service-connected gastrectomy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2007, February 2008, August 2008 and April 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed in a supplemental statement of the case issued in April 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Recently, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in the correspondence dated in May 2007, February 2008, and April 2009.  A notice pursuant to Vazquez-Flores concerning higher rating claims was provided in the correspondence dated in August 2008.  To the extent that this VCAA letter did not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment, such deficiencies have not prejudiced the Veteran.  This letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected digestive disorder.  Further, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating, which the Veteran has received here, is all that is required.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as private medical records relevant to this matter have been requested or obtained and the Veteran was provided with a VA examination.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is only competent to report observable symptoms, but not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

Factual Background and Analysis

Historically, in a November 1967 rating action, the Veteran was granted service connection for duodenal ulcer and awarded a noncompensable (0 percent) disability rating, effective October 1, 1967.  In a May 1984 rating decision, the service-connected disability was recharacterized as gastrectomy with vagotomy and the noncompensable rating was replaced with a 10 percent rating, effective October 1, 1967.  That 10 percent rating was also increased to a 40 percent disability rating, effective April 29, 1983.  In a January 2002 rating decision, the Veteran's disability rating for gastrectomy with vagotomy, irritable bowel syndrome, and anemia was increased from 40 percent to 60 percent, effective August 25, 2000.  In May 2007, the Veteran filed his current claim for an increased rating contending that his entire stomach had now been surgically removed which required changes in his eating habits.

The Veteran's disability is currently rated as 60 percent disabling under Diagnostic Code 7308 for evaluating postgastrectomy syndromes.  This is the maximum rating possible under this diagnostic code, and also the maximum rating allowable for evaluating a duodenal ulcer under Diagnostic Code 7305 and gastritis under Diagnostic Code 7307.  The maximum rating for irritable bowel syndrome (IBS) under Diagnostic Code 7319 is only 30 percent.  The maximum rating for anemia, rated under Diagnostic Code 7700 under 38 C.F.R. § 4.117 for rating hemic and lymphatic systems, is 100 percent; however, there is no indication from the medical evidence collected in the claims file since the Veteran filed his claim for increase in May 2007 that the Veteran has any current signs or symptoms of anemia.  Thus, increased schedular ratings are not possible under these diagnostic codes.  

Further, most of the diagnostic codes under 38 C.F.R. § 4.114 for rating the digestive system cannot be combined with each other (Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive).  Rather, a single disability rating is assigned under that diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Total disability ratings of 100 percent are possible under Diagnostic Codes 7306 and 7323 for rating marginal (gastrojejunal) ulcers and colitis.  A 100 percent schedular rating is assigned for marginal ulcers which are pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  38 C.F.R. § 4.114, Diagnostic Code 7306.  A total rating for colitis is assigned for symptoms that are pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as a liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

Higher disability ratings are also available under Diagnostic Code 7202 for rating loss of the tongue, under Diagnostic Code 7203 for rating stricture of esophagus, under Diagnostic Code 7312 for rating cirrhosis of the liver, under Diagnostic Code 7330 for rating a fistula of the intestine, under Diagnostic Code 7331 for rating peritonitis, under Diagnostic Code 7332 for rating impairment of sphincter control, under Diagnostic Code 7333 for stricture of rectum and anus, under Diagnostic Code 7339 for rating a post-operative ventral hernia, under Diagnostic Code 7343 for rating a malignant neoplasm of the digestive system, under Diagnostic Code 7345 for rating a chronic liver disease, under Diagnostic Code 7347 for rating pancreatitis, under Diagnostic Code 7351 for rating a liver transplant, and under Diagnostic Code 7354 for rating hepatitis C.  The Board notes that a separate rating under Diagnostic Code 7332 for rating loss of sphincter control or under Diagnostic Code 7339 for rating a post-operative ventral hernia can be combined with the Veteran's present rating under Diagnostic Code 7308.  See 38 C.F.R. § 4.114.  

A March 2007 private medical record noted the Veteran's longstanding IBS since his gastric bypass and that his dumping syndrome had been resolved.  

The Veteran underwent a VA stomach and duodenum examination in June 2007.  The VA examiner noted that because of the Veteran's total gastrectomy in 2006 he had a restricted ability to eat and had been placed on a high-fiber diet.  The Veteran could only eat a cup of food at a time, which usually took him about an hour.  He ate four times a day.  If he ate too much the Veteran had vomiting, distention and some pain.  The examiner noted that the Veteran still had symptoms of IBS with fecal incontinence on a daily basis with a lot of gas.  Leakage of loose watery stools two to three times a day were noted about 50 percent of the time.  It was also noted that the Veteran had to wear adult diapers continuously.  The VA examiner also recorded a 70-pound weight loss, from 245 pounds to 176 pounds, over a six-month period.  Since then the Veteran complained of sore arms, legs, and muscles.  

On examination, a ventral hernia was noted to the right of the midline scar.  A vertical well-healed scar measuring 19 cm., non-depressed, non-adherent, nontender and well nourished was noted along with a horizontal scar 28 cm. long.  The horizontal scar was also nontender, well healed, well nourished, non-adherent and non-depressed.  Diagnosis was total gastrectomy with residuals of muscle myalgia and muscle soreness of the upper and lower extremities related to extreme weight loss, urinary frequency and incontinence, fecal incontinence, irritable bowel syndrome and diarrhea.  

In an unsigned statement dated in July 2007, the Veteran stated that he had a third of his stomach removed in 1978 and the rest of his stomach removed in 2006.  Since then he could only eat a cup of food at a time and took at least an hour to eat.  He said that he got very ill if he ate just a little too much or a little too fast.  Since his gastrectomy he also had to begin wearing adult diapers because of diarrhea and urinary frequency that was difficult to control.  He also complained of weight loss and sore muscles which his doctor attributed to his gastrectomy. 

In correspondence dated in September 2007, Dr. W.T., the Veteran's private gastroenterologist, stated that he had treated the Veteran for the past 27 years.  He noted that after the Veteran's inservice gastrectomy he had suffered from dumping syndrome, diarrhea and abdominal pain.  On this date the Veteran was seen again with complaints of worsening muscle aches, fatigue and persistent joint pain.  Regarding his digestive system, Dr. W.T. noted that the Veteran continued to experience vomiting, abdominal pain and up to 10 episodes of loose, watery stools every day.  He stated that the Veteran had been adhering to a strict diet as well as fiber supplementation, but still needed to wear protective undergarments secondary to fecal incontinence.  Dr. W.T. noted that the Veteran felt that this was worse than in the past.  (Correspondence from Dr. W.T. dated in March 2007 is also found in the claims file and is in a similar vein.)

In correspondence dated in October 2007, Dr. J.L.T. stated that the Veteran had a good part of his stomach removed during surgery in May 2006, which resulted in rapid weight loss and consequent muscle problems secondary to this.  The doctor noted that the Veteran had chronic pain in both the biceps tendon and his groin and had been unable to perform his usual physical occupation secondary to fatigue and profound weight loss.  He said that before surgery the Veteran had weighed more than 250 pounds, but now was in the 180 pound range.  

In a signed statement dated in November 2010, the Veteran stated that medical evidence he had submitted showed he had issues with muscle wasting and pain since his complete gastrectomy in 2006.  He also stated that he wanted a proper rating for his current disability before seeking secondary service connection for disorders related to the gastrectomy.

In correspondence dated in April 2011, Dr. J.L.T. stated that since the Veteran's gastric bypass surgery in May 2006 he had issues with chronic tendon, chronic muscle pain, and weakness.  The physician pointed out surgery for bilateral Achilles tendon repair six months before.  He stated that the Veteran had shown slow gradual improvement in symptoms.  Dr. J.L.T. also noted that the Veteran had difficulty with the groin muscles, shoulders, Achilles tendon, and rotator cuff.  Dr. J.L.T. stated that the Veteran's tendon condition was related to the fact that after his gastric bypass, it had been difficult for the Veteran to absorb nourishment and nutrients to help speed the healing of his tendons.  (Records and correspondence from Dr. J.L.T. dated in August 2009 and August 2010, which the Introduction noted had been received without a waiver of initial RO consideration, are in a similar vein.)

During his Board hearing in May 2011, the Veteran testified that he had his entire stomach removed in 2006 and now had to eat special foods, in very small amounts, several times during a day.  He said that his weight had dropped from almost 300 pounds to approximately 205 pounds.  He also testified that his private gastroenterologist prescribed Depends, an adult diaper, for him to wear.  He said that he probably changed his diapers about 5 or 6 times a day.  He testified that his problem was more than just leakage and that he had no control of his bowel or bladder.  This incontinence problem only arose after the 2006 stomach removal (see transcript at pp. 3-6).  The Veteran also testified to very sore muscles, torn tendons and fibromyalgia and said that a doctor had told him this was due to the Veteran not getting proper nourishment (see transcript at pp. 10-11).  

The Board finds that the Veteran's disability has not most nearly approximated the criteria associated with a higher rating for a digestive system disability rated under 38 C.F.R. § 4.114 and described above.  The Veteran's primary disability has been consistently diagnosed of late as a gastrectomy and there is no evidence of an ulcer or colitis at any time during the period of this appeal.  Additionally, the Veteran has not manifested the symptoms associated with a total rating under Diagnostic Codes 7306 for an ulcer and under 7323 for colitis during the period of this appeal.  

While it is unclear to the Board whether the Veteran's documented fecal incontinence represents impairment of sphincter control, the evidence of record does establish a fecal leakage problem which appears to be due to the Veteran's service-connected gastrointestinal disorder.  While fecal leakage as such is not set forth under Diagnostic Code 7308 (for rating postgastrectomy syndromes) or any of the other diagnostic codes devoted to rating the digestive system, the Board can rate by analogy to Diagnostic Code 7332 for fecal leakage associated with sphincter control loss, for the following reasons: the Veteran's fecal leakage is documented, such evidence indicates the fecal leakage is associated with service connected gastrectomy with vagotomy, and the Veteran wears pads (adult diapers) to absorb the fecal leakage.  

Under Diagnostic Code 7332 (rectum and anus, impairment of sphincter control), a noncompensable rating is assigned for healed or slight disability, without leakage.  A 10 percent rating is assigned for constant slight, or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is assigned for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2010).

Based on the evidence of record the Board finds that the Veteran is entitled to a separate disability rating of 30 percent for his fecal incontinence as a residual secondary to his service-connected gastrectomy.  Upon VA examination in June 2007, the examiner noted symptoms of IBS with fecal incontinence on a daily basis with leakage from the rectal area of loose, watery stools two to three times a day.  In September 2007 correspondence, the Veteran's private gastroenterologist stated that the Veteran continued to experience up to 10 episodes of loose, watery stools every day.  The doctor said that the Veteran still needed to wear protective undergarments secondary to fecal incontinence.  During his Board hearing the Veteran also testified that his private gastroenterologist prescribed an adult diaper and that he probably changed his diapers about 5 or 6 times a day.  He claimed that this incontinence problem only arose after the May 2006 stomach removal (see transcript at pp. 3-6).  The Board finds this evidence of record supports a 30 percent rating for occasional involuntary bowel movements necessitating the wearing of a pad.  There is no clear evidence of extensive fecal leakage or complete loss of sphincter control to support a higher rating.

The Board notes that the issues of urinary frequency and fibromyalgia or muscle wasting as secondary to the Veteran's service-connected gastrectomy have been referred back to the RO for adjudication.  The Board has found that the medical evidence for these claimed residuals of the Veteran's service-connected disability would need more development before any separate ratings could be awarded.

The Board also notes that the June 2007 VA examination revealed the presence of a ventral hernia.  While a post-operative ventral hernia, if found related the Veteran's service-connected gastrectomy and vagotomy, may be rated separately under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7339, the Board finds that a separate rating is not for assignment under the circumstances of this case because there is no evidence that the Veteran manifests a weakened abdominal wall and indication for a supporting belt, as would be necessary for a compensable rating.  

A separate rating for the vertical and horizontal scars noted during the June 2007 VA examination is also not available in this appeal because neither scar meets the regulatory criteria for rating a scar under the regulations in force for rating scars when the Veteran filed his claim for increase in 2007.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007).  These two scars were described as well-healed, non-depressed, non-adherent, nontender and well nourished and only 19 cm. and 28 cm. long.  Under the former criteria for rating scars, scars other than the face, neck, or head needed to be deep or cause limited motion and exceed at least 39 sq. cm., or be superficial and not cause limited motion and exceed 929 sq.cm., or be superficial or unstable, or be superficial and painful on examination.  The amended schedule applies to all applications for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran whom VA rated before such date may request review under these clarified rating criteria, but here the Veteran has never requested review under the amended scar rating criteria.

The Board also has considered whether there is any other schedular basis for granting a higher rating for the disability on appeal, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

The Board has herein considered, under Hart v. Mansfield, 21 Vet. App. 505 (2007), whether a staged rating is appropriate.  The possibility of an assignment of a separate rating for the scar or for higher ratings for different symptoms manifested as a result of the Veteran's gastrectomy disability have been considered; however, as explained herein, the evidence of record does not indicate the Veteran's entitlement to higher ratings for his gastrectomy disability during any time during the period on appeal except for the separate rating that has been awarded for fecal incontinence.  

Given that the Board is remanding the issue of TDIU (see below), it need not consider here whether the Veteran's gastrectomy disability picture currently warrants referral for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 60 percent for gastrectomy with vagotomy, irritable bowel syndrome, and anemia is denied.

Entitlement to a 30 percent rating, but no higher, for fecal incontinence associated with the service-connected gastrectomy with vagotomy, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required for the Veteran's remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As was briefly noted in the Introduction section above, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's increased rating claim for his gastrectomy disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the Veteran used to drive vans for handicapped people, but by the time of his Board hearing was no longer able to drive but worked a couple hours a day making appointments for this business.  His income had shrunk from approximately $40,000 to $3,000.  The Veteran claimed that feelings of nausea, lightheadedness, and incontinence, as well as falling down and needing to lie down, now prevent his full-time employment as a driver with this business (see transcript at pp. 8-9).  In addition, at the time of his Board hearing he introduced into evidence correspondence from Dr. J.L.T., who asserted his support for the Veteran's disability "without the anticipation of [the Veteran] returning to work at this point."  However, it is unclear to the Board whether the Veteran is still gainfully employed and whether any present or future unemployment would be due solely to the Veteran's service-connected gastrectomy disability.  As the RO has not considered the TDIU aspect of this claim, the matter is remanded to the RO/AMC for consideration thereof in the first instance. 

In this case, the Board notes that the Veteran meets the minimum schedular percentage requirements set forth in 38 C.F.R. § 4.16(a) for a TDIU because although he is only service connected for one disability, his disability rating for gastrectomy with vagotomy is at 60 percent.  However, at the time of his hearing the Veteran was still employed and the Board cannot currently determine, based on the medical evidence found within the claims file, whether his service-connected disability renders the Veteran unemployable under VA regulations.  See 38 C.F.R. § 4.16(a) (2010).  

As noted above, the Veteran was last examined for his service-connected disability in June 2007.  At that time the VA examiner proffered no opinion as to the Veteran's employability and, indeed, the Veteran's own testimony shows that he continued to work after that examination.  As such, the Board has determined that it must remand this claim in order to determine whether the Veteran could be entitled to the award of TDIU as part and parcel of his increased rating claim for his gastrectomy disability.  See Rice, 22 Vet. App. at 453.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.

2.  Thereafter, the RO/AMC shall review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of an appropriate VA employability examination and/or social and industrial surveys, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration, if appropriate.

3.  After all development has been completed the RO/AMC shall adjudicate the Veteran's TDIU issue, including whether referral of the matter for extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


